Citation Nr: 0938824	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling, for the period prior to April 21, 2009, and in 
excess of 50 percent disabling, beginning April 21, 2009, for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.V.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In May 2007, the Veteran testified before the undersigned 
Veterans Law Judge during a video-conference hearing.  A 
transcript of that hearing is of record.  

This case was previously before the Board in August 2007 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In a January 2006 rating decision, the RO increased the 
rating for the service-connected PTSD from 10 percent 
disabling to 30 percent disabling, effective from March 16, 
2005, the date of entitlement to service connection.  
Subsequently, in a May 2009 rating decision, the RO increased 
the rating for the service-connected PTSD from 30 percent 
disabling to 50 percent disabling, effective from April 21, 
2009.  Because the increase in the evaluation of the 
Veteran's PTSD disability does not represent the maximum 
rating available for the condition, the Veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of entitlement to an evaluation in excess of 70 
percent disabling for PTSD, based upon entitlement to a total 
disability rating based upon individual unemployability 
(TDIU), is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-
connected PTSD is manifested by occupational and social 
impairment with deficiencies in most areas due to depression, 
nightmares, sleep disturbance, hypervigilance, and strong 
anger.  Global Assessment of Functioning Scale (GAF) scores 
assigned are predominantly between 40 and 50, indicating 
serious symptoms.

2.  The Veteran's PTSD, however, is not productive of 
symptoms that would warrant a total disability rating such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
closes relatives, own occupation, or own name, during any 
period on appeal.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and not 
higher, for PTSD have been met as of the effective date of 
the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all relevant VA 
treatment records and the records regarding the Veteran's 
award of Social Security Administration Disability Benefits.  
The Veteran submitted private treatment records from Drs. 
D.S. and J.P., and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in July 2005, November 2006, and April 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for PTSD in an August 2005 
rating decision and assigned an evaluation of 10 percent 
disabling, effective March 16, 2005, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The Veteran filed a timely 
appeal in regard to the evaluation and contends that the 
evaluation does not accurately reflect the severity of his 
disability.  Subsequently, in a rating decision dated in 
January 2006 the RO granted the Veteran an evaluation of 30 
percent disabling for service-connected PTSD, effective March 
16, 2005, and in a rating decision dated in May 2009 the RO 
granted an evaluation of 50 percent disabling for service-
connected PTSD, effective April 21, 2009.  These evaluations 
were assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  As noted above, as these increases in evaluation do 
not represent a complete grant of the benefit sought on 
appeal, the case remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

In a private treatment note dated in March 2005, the Veteran 
was noted to have nightmares approximately 3 times a month.  
The Veteran reported that he had daily intrusive thoughts.  
He noted that he had flashbacks occasionally prompted by 
television, movies, and books.  The Veteran was noted to 
experience a loss of interest in past, pleasurable 
activities, detachment, and estrangement from others.  He was 
reported to have a restricted range of affect and he 
described himself as a loner.  The Veteran was reported to 
not be working and to be living in a very isolated area.  The 
Veteran was noted to have sleep problems, anger problems, 
concentration problems, and hypervigilence.  The Veteran was 
noted to have a score of 28 on the Beck Depressive Inventory 
which denoted moderate depression.  The Veteran was diagnosed 
with PTSD and dysthymic disorder and assigned a GAF score of 
45.

In a VA treatment note dated in April 2005, upon the 
Veteran's discharge from inpatient treatment, he was 
diagnosed with PTSD and was assigned a GAF score of 30 at 
admission and 40 at discharge.

In a VA treatment note dated in May 2005, the Veteran was 
noted to have logical thought processes, grossly intact 
cognition, and poor insight and judgment.  He was 
appropriately dressed, with normal speech and appropriate 
affect.  His mood was dysphoric and behavior was tense.  His 
thought content was guilty and unworthiness.  He was oriented 
to time, place, and person.  He had poor immediate and recent 
memory and "OK" remote memory.  His intelligence was noted 
to be average.  His concentration was fair, attention was 
poor, insight was fair, and judgment was poor.  The Veteran 
was diagnosed with PTSD, dysthymia, and alcohol dependence in 
full, sustained remission, and was assigned a GAF score of 
50.

In a June 2005 VA treatment note, the Veteran reported that 
he had a lack of motivation and suicidal ideation.  He was 
noted to have been hypervigilent and to have had night 
sweats.  He was alert, oriented times three, casually 
attired, cooperative and friendly, and dysphoric.  His affect 
was appropriate, speech was coherent, thought was normal, 
judgment was adequate, insight was limited, and memory was 
intact.  He did not have any delusions or hallucinations.  
The Veteran was diagnosed with PTSD and assigned a GAF score 
of 50.

In July 2005, the Veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination.  He was noted to be distant, 
casually dressed, adequately groomed, and clean.  The 
Veteran's posture and gait were unremarkable.  His speech was 
of a normal rate and rhythm.  His mood was mildly depressed.  
His affect was initially restricted but broadened as he 
relaxed.  His affect in all instances was congruent with his 
expressed thought content.  Thought form was logical, 
sequential, and goal directed.  Thought content was generally 
unremarkable and there was no evidence of bizarre content, 
such as paranoid thinking, ideas of reference, or delusions.  
He denied experiencing hallucinations in any sensory domain 
and there was no evidence to the contrary.  The Veteran 
denied any thoughts or intent to harm himself or others.  He 
was oriented in all domains, and verbal and abstract 
reasoning were adequate.  His fund of general information was 
commiserate with his interests and level of formal education.  
His concentration appeared to be intact and he was able to 
answer the examiners questions without asking for the 
question to be repeated.  Memory was intact and judgment was 
adequate.  The Veteran reported that he had symptoms of re-
experience once or twice a week.  He indicated that he had 
nightmares four times a week.  The Veteran reported 
longstanding sleep disturbance.  The Veteran was noted to be 
unemployed by choice.  The examiner reported that the 
Veteran's symptoms had a mild impact on the Veteran's social 
and occupational functioning because the Veteran was able to 
function socially and occupationally but chose to limit both.  
The Veteran was diagnosed with depressive disorder, PTSD, and 
alcohol dependence in full remission and assigned a GAF score 
of 55.

In a VA treatment note, dated in July 2005, the Veteran was 
noted to be oriented times three, well groomed, and casually 
dressed.  His affect was appropriate, mood was euthymic, 
speech was coherent, thought and thought content were normal, 
judgment was adequate, memory was intact, and insight was 
limited.  The Veteran was not noted to have any 
hallucinations or delusions.  

In a private treatment note, dated in November 2005, the 
Veteran was noted to have sleep difficulties.  He reported 
that he could not tolerate crowds.  He was noted to be 
detached from others and to have little interaction with 
others.  He had a restricted affect and did not involve 
himself often in pleasant activities.  The Veteran was 
reported to have a period of strong anger.  The Veteran was 
noted to be unemployed by choice.  He was noted to have score 
on the Beck Depressive Index of 46 which equated to severe 
depression.  The Veteran was diagnosed with PTSD and 
depressive disorder and assigned a GAF score of 40.

In a VA treatment note, dated in February 2006, the Veteran 
was noted to continue having sleep disruption.  The Veteran 
denied suicidal and/or homicidal ideation.  He was noted to 
be alert and hypervigilent, casually attired, neat and clean, 
cooperative, and coherent.  His affect was restricted but 
appropriate, his thought processes were normal, his judgment 
was adequate, his mood was dysphoric and anxious, thought 
content was normal and logical, insight was limited, judgment 
was adequate, and memory was average.  The Veteran was 
diagnosed with PTSD.

In a private treatment note, dated in February 2006, the 
Veteran was noted to experience depression, irritable mood, 
sleep problems, memory problems, low self esteem, loss of 
interest in past pleasurable activities, and anhedonia.  The 
Veteran was reported to have hostility, anger and resentment.  
He was dependent and egocentric.  He reported that he was 
depressed, anxious, and worthless.  The Veteran was noted to 
be introverted, shy, and socially insecure.  He was reported 
to likely be withdrawn and to avoid significant others.  His 
motivation was low and he did not feel very confident.  The 
physician noted that the Veteran's symptoms suggested 
significant depression.

In a VA treatment note, dated in October 2006, the Veteran 
was noted to complain of hypervigilance and inability to 
tolerate the stupidity of others.  The Veteran denied 
suicidal and/or homicidal ideation.  He was noted to be 
alert, casually attired, neat and clean, cooperative, and 
coherent.  His affect was appropriate, his thought processes 
were normal, his judgment was adequate, his mood was 
euthymic, thought content was normal and logical, insight was 
limited, judgment was adequate, and memory was average.  The 
Veteran was diagnosed with PTSD and assigned a GAF of 60.

In a private treatment letter, dated in August 2006, the 
Veteran was noted be suffering from significant PTSD and 
depressive symptoms.  His behavior was noted to cause 
deficits in his ability to make occupational adjustments.  He 
was noted to have difficulty maintaining social functioning 
and to isolate himself and experience significant anger.  The 
Veteran was reported to have moderate problems with 
concentration.

In November 2006, the Veteran was afforded a VA C&P PTSD 
examination.  The Veteran was casually dressed and neatly 
groomed.  His eye contact was good and his speech, language, 
and motor abilities were within normal limits.  The Veteran 
was noted to interact with the examiner in an irritable, 
defensive, and hostile manner.  The Veteran's thought 
processes were logical and sequential and there was no 
evidence of psychotic thought content.  His mood was 
depressed and anxious with consistent affect.  His range of 
affect appeared labile with sudden unexpected anger 
outbursts.  He was oriented to person, place, time, and 
situation.  His attention and concentration appeared to be 
within normal limits.  The Veteran's insight was poor.  
Psychometric testing revealed prominent depression and 
hostility.  The Veteran was noted to have heightened 
sensitivity in social interactions that has most likely led 
to significant withdrawal and probably serves as an obstacle 
to developing close and trusting relationships.  He had poor 
emotional control, is prone to anger, and often loses his 
temper with little provocation.  Tests revealed that the 
Veteran has a tendency to display physical anger in the form 
of damage to property, physical fights, and threats of 
violence.  He was noted to experience flashbacks, nightmares, 
and upsetting memories.  The Veteran reported that he was 
easily startled by firecrackers and car doors.  He does not 
like people to be behind him and keeps a loaded gun on a 
chair next to him at home.  He reported that he has 
difficulty concentrating and completing tasks.  The Veteran 
was reported to not care if he lived or died, but did not 
indicate that he had a sense of foreshortened future.  The 
examiner noted that the Veteran's worsening depression is 
contributing to his worsening PTSD.  The examiner diagnosed 
the Veteran with PTSD and assigned a GAF score of 50.

In February 2007, the examiner submitted an addendum to the 
November 2006 examination report.  The examiner rendered the 
opinion that the Veteran's PTSD symptoms alone would not 
prevent the Veteran from employment.

In a VA treatment note, dated in April 2007, the Veteran was 
noted to complain of hypervigilance.  The Veteran denied 
suicidal and/or homicidal ideation.  He was noted to be 
alert, casually attired, neat and clean, cooperative, and 
coherent.  His affect was appropriate, his thought processes 
were normal, his judgment was adequate, his mood was 
euthymic, thought content was normal and logical, insight was 
limited, judgment was adequate, and memory was average.  The 
Veteran was diagnosed with PTSD.

In a private treatment letter, dated in September 2007, the 
Veteran was noted to live in a rural area and to isolate 
himself.  He had significant problems with irritability and 
anger.  His mood was depressed and he had a loss of interest 
in past pleasurable events and anhedonia.  He had sleep 
difficulties and reported decreased energy, feelings of 
guilt, and difficulty concentrating.  He reported that he had 
suicidal ideation but no attempts.  His overall mood was 
depressed and he suffered from intrusive thoughts.  The 
Veteran was diagnosed with PTSD and dysthymic disorder and 
assigned a GAF score of 47.

In April 2009, the Veteran was afforded a VA C&P PTSD 
examination.  The Veteran reported that he had sleep 
difficulties and significant aggression.  The Veteran had no 
impairment of thought process or communication.  He had a 
generally flat affect.  There was no evidence of delusions or 
hallucinations.  Eye contact was somewhat guarded and there 
was no inappropriate behavior.  He was fully oriented to 
person, place, and time.  The Veteran denied having 
difficulties completing basic hygiene and activities of daily 
living.  The Veteran reported that he had difficulty 
concentrating, with short-term memory, and following complex 
commands.  He denied any ritualistic behavior except 
perimeter checking when he hears a firearm go off.  He did 
not report any panic attacks; however he felt anxious when he 
is around people.  Psychometric testing revealed significant 
anxiety disorder and elevations of depression, paranoia, and 
aggression.  The Veteran was diagnosed with PTSD, major 
depressive disorder, and alcohol dependence in full, 
sustained remission.  The Veteran was assigned a GAF of 50, 
which the examiner stated was warranted by the Veteran's 
"extreme and longstanding social deficits."  The examiner 
noted that the Veteran's symptoms are relatively severe and 
that the Veteran had "definitely experienced reduced 
reliability and productivity due to PTSD in a variety of 
domains, including work performance, social interaction, and 
leisure and recreational pursuits."

Based upon the evidence, the Board finds that the Veteran's 
disability more nearly approximates a 70 percent disability 
rating for PTSD.  The Veteran has an obsessional ritual of 
checking the perimeter of his property after hearing a 
gunshot.  He is noted to have "extreme and longstanding 
social deficits" and "definitely experienced reduced 
reliability and productivity due to PTSD in a variety of 
domains, including work performance, social interaction, and 
leisure and recreational pursuits."  He has difficulty 
maintaining relationships and does not like to be around 
others.  The Veteran is reported to be significantly 
depressed as well as aggressive and hostile.  He spends most 
of his time alone and moved to a secluded location to get 
away from others.  In addition, the Veteran has been assigned 
GAF scores predominantly between 40 and 50.  As discussed 
above, GAF scores between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM- IV, for rating 
purposes).  The Veteran's GAF score combined with his other 
symptoms suggest a severity of symptoms commensurate with a 
70 percent rating under Diagnostic Code 9411.  Accordingly, 
an initial rating of 70 percent disabling, but not higher, 
for the Veteran's PTSD is granted.

The medical evidence reveals that the Veteran does not 
demonstrate gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name, or other symptoms indicative of total 
impairment.  As such, the Board determines that overall 
symptomatology of the Veteran's PTSD does not more nearly 
approximate the criteria for assignment of the next higher 
schedular rating of 100 percent.

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson, supra.  However, staged ratings are 
not indicated in the present case, as the Board finds the 
Veteran's PTSD has continuously been 70 percent disabling.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
PTSD that would take the Veteran's case outside the norm so 
as to warrant an extraschedular rating.  The Veteran's 
symptoms, as described above, are contemplated by the rating 
criteria.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating, and not 
higher, for PTSD is granted from the effective date of the 
grant of service connection.


REMAND

The Board finds the evidence of record has reasonably raised 
the issue of entitlement to a TDIU as an element of the 
increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  Since entitlement to a TDIU is part 
of the Veteran's increased rating claim, the proper remedy 
here is for the Board to remand, rather than refer, the TDIU 
component of the increased rating issue to the AOJ for proper 
development and adjudication.

First, the AOJ should send the VCAA notice letter for his 
TDIU claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of 
the disability rating and effective date elements of a claim, 
keeping in mind that a TDIU claim is a type of claim for a 
higher disability rating.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities: 
PTSD, rated as 70 percent disabling; tinnitus, rated as 10 
percent disabling; and left ear hearing loss, rated as 
noncompensably disabling.  His combined service-connected 
disability rating is 70 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Thus, he satisfies the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) 
for a TDIU.

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Because the Veteran 
is unemployed and his service-connected disabilities satisfy 
the percentage requirements set forth in 38 C.F.R. § 4.16(a), 
the Board finds that VA must obtain a medical opinion to 
determine whether it is at least as likely as not that his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  Such an opinion 
is necessary to adjudicate this claim.  Thus, the Board has 
no discretion and must remand this matter to afford the 
Veteran a VA examination, the report of which must address 
the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Any recent VA treatment 
records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran's PTSD that are 
dated after May 2009.  

2.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the TDIU claim on appeal.  
This notice must indicate what 
information or evidence the Veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  This letter 
should also comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination(s).  The 
claims folder should be made available to 
and reviewed by the examiner(s).  All 
appropriate tests and studies should be 
conducted.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (PTSD, tinnitus, and left 
ear hearing loss), as opposed to any 
nonservice-connected disabilities and 
advancing age.  Do the Veteran's service-
connected disabilities render him unable 
to secure or follow a substantially 
gainful occupation?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, adjudicate the claim for a 
TDIU as a component of the Veteran's 
claim of entitlement to a higher rating, 
in light of the additional evidence 
obtained.  If the claim is not granted, 
send the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


